Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consistent with the April 20, 2022 interview summary, the Examiner and Applicant’s representative agreed that rejections under Choi (KR 101301471 B1) should be withdrawn. See the April 20, 2022 interview summary for details. The Examiner’s updated search discovered Berry, III; Ivan L. et al. (US 9837254 B2, US 10580628 B2, US 20180047548 A1, US 20160049281 A1) that teaches in Figure 4E independently controlled exhaust zones 461 equivalent to Applicant’s claimed “purge regions” along an injection head 460. However, Berry, neither alone or in combination, teaches the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed April 20, 2022, with respect to rejections under  Choi (KR 101301471 B1) have been fully considered and are persuasive.  The rejections are withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berry, III; Ivan L. et al. (US 9837254 B2, US 10580628 B2, US 20180047548 A1, US 20160049281 A1). See above. Injection and exhaust heads over regions of multiple or single wafers: US 20090068849 A1, US 8633115 B2, US 20130137267 A1, US 20050001527 A1, US 20110214814 A1, US 20110212625 A1, US 20090068849 A1, US 10580628 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
/Rudy Zervigon/Primary Examiner, Art Unit 1716